DETAILED OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 
	Claims 3-5, 14 and 15 have been cancelled been applicant. 
	Claim 18 is newly presented. 
Claims 1, 2, 6-13, and 16-18 are pending in the instant application.
 
	Election/Restrictions
Applicant’s election without traverse of Species I-B (claims 3 and 4) in the reply filed on 11/18/2019 is acknowledged. 
Claims 2, 9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2019.

	Claims 1, 6-8, 10, 11, 13, and 16-18 are pending and currently under examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 10, 11, 13, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims. 
The instant claims have been amended be directed to a method for preparing a variant protein having a desired fitness. The recite process comprises the steps of encoding an amino acid sequence each of a plurality of variants of the protein into a numerical sequence comprising a value for each amino acid according to a protein database, calculating a protein spectrum according to the numerical sequence, for each of said variants, comparing the calculated protein spectrum with the protein spectrum values of a predetermined database, containing protein spectrum values for different values of said fitness for each of said variants, predicting a value of said fitness according to the comparison step for each of said variants, and selecting the variant of the protein from the plurality of variants that has the desired fitness. 
These steps involve purely mental and computational operations performed on data associated with encoded amino acid sequences associated with a variant protein. The claimed limitation are further recited at a high level of generality as the protein sequences themselves are entirely generic, the manner of encoding amino acid sequences numerical sequences is entirely generic, the variants of a protein are entirely 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. The claims further recite at a high level of generality the mathematical and algorithmic analysis of “encoding an amino acid…into a numerical sequence” input data relied upon for “calculating a protein spectrum”, “comparing calculated spectrum” and predicting a value of fitness.” The results of practicing these steps results in the 
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. The claims have been amended to recite at a high level of generality a final step of “preparing the variant of the protein having the desired fitness.” This step fails to identify any improvement to the prepared protein itself or to any function of said protein. Further there is no identifiable improvement to the manner in which the protein itself is prepared. 
The instant claims have been further amended to recite a final step of “synthesizing” the variant protein having the fitness value closest to the desired fitness value. While this is a physical step wherein a variant protein is synthesized, again there is no identifiable improvement to the synthesized protein apart from being characterized as the variant protein having the fitness value closest to the desired fitness value derived from a computational modeling procedure. Further, the scope of the particular variant protein sequences encompassed by these claims and the modifications made thereto are essentially unlimited. There is no restriction to the “variant protein” so as to exclude naturally occurring protein sequences or other modified protein sequences 
For these reasons, the instant claims remain directed to non-statutory subject matter. 

Withdrawal of Claim Rejections - 35 USC § 112
The previous rejection of claims 1, 6-8, 10, 11, 13, and 16-18 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn in view of amendments made to the instant claims. 
The previous rejection of claims 1, 6-8, 10, 11, 13, and 16-18 rejected under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of amendments made to the instant claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


In practicing the invention, one of skill in the art must “synthesize a variant protein having the value of fitness closest to a desired fitness value”. The value a variant protein having “the value of fitness closest to a desired fitness value” is predicted in accordance with the computational modeling recited in the instant claims (see for example claim 1, lines 3-29 as filed in claim set of 03/04/2021. However, one of skill in the art will be unable to determine what synthesized protein variants will actually have a predicted “value of fitness closest to a desired fitness value” and distinguish them from those synthesized protein variant sequences that will not have a predicted “value of fitness closest to a desired fitness value”. Therefore one of skill in the art must rely on trial and error experimentation in order to determine for any given synthesized protein variant whether or not said synthesized protein will possess a predicted “value of fitness closest to a desired fitness value.” Such amounts to undue experimentation in order to practice the claimed invention, demonstrating that the instant claims lack enablement. Newly presented claim 18 is relied upon to demonstrate that one of skill in the art must resort to trial and error experimentation in order to determine if given synthesized protein variant whether or not said synthesized protein will possess a predicted “value of fitness closest to a desired fitness value.”
Response to Arguments
Applicant’s arguments with respect to claims 1, 6-8, 10, 11, 13, 16-18 have been considered but are moot in light of the amended and newly presented grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631